                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:19-cv-85-FDW-DSC
 ERIC MBANGU,                                     )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 CITY OF CHARLOTTE AVIATION                       )
 DEPARTMENT; BRENT CAGLE; JUDE                    )
 STARRET;    TRACY     MILLER;                    )
 WOODARD    JEROME;   MARTINA                     )
 BENEDIKOVICOVA,                                  )
                                                  )
         Defendants.


        THIS MATTER is before the Court sua sponte. Plaintiff filed his complaint on February

20, 2019. On March 7, 2019, the Court granted Plaintiff leave to proceed in forma pauperis and

conducted a frivolity review pursuant to 28 U.S.C. § 1915(e)(2). The Court found that Plaintiff

had failed to state a plausible claim and gave Plaintiff thirty days to amend his complaint to cure

the deficiencies. (Doc. No. 3, p. 4). The Court further warned Plaintiff that if he failed to file an

amended complaint, “this action may be dismissed without prejudice and without further notice to

Plaintiff.” Id.

        As of the date of this order, Plaintiff has not filed an amended complaint or otherwise

addressed the deficiencies of his claim. Therefore, the Court hereby DISMISSES THE CASE

WITHOUT PREJUDICE. The Clerk of Court is respectfully directed to CLOSE THE CASE.


                                                             Signed: August 28, 2019




                                                 1
